Appeal by defendant, as limited by her motion, from a sentence of the Supreme Court, Westchester County, imposed November 7, 1979, upon her conviction of manslaughter in the first degree, upon her plea of guilty, the sentence being an indeterminate term of imprisonment with a minimum of 4 years and a maximum of 12 years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to an indeterminate period of imprisonment with a minimum of two years eight months, and a maximum of eight years. As so modified, sentence affirmed. The sentence was excessive to the extent indicated. Mollen, P. J., Hopkins, Damiani and Titone, JJ., concur.